                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION
MICHAEL GEOFFREY PETERS                          §

v.                                               §    CIVIL ACTION NO. 6:18cv464

STATE OF TEXAS, ET AL.                           §


                   PARTIAL ORDER OF DISMISSAL AND TRANSFER


       The above-entitled and numbered civil action was referred to United States Magistrate Judge
K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge (Dkt. #19),
which contains proposed findings of fact and recommendations for the disposition of the
Plaintiff’s claims against Defendants Dr. Irvin Zeithler, former Governor Rick Perry, the State of
Texas, Cathy Busa, and Barbara Adamick, has been presented for consideration. No
objections were filed. The court concludes that the findings and conclusions of the Magistrate
Judge are correct and adopts the same as the findings and conclusions of the court. It is therefore

       ORDERED that the Plaintiff’s claims against Defendants Dr. Irvin Zeithler, former

Governor Rick Perry, and the State of Texas are DISMISSED with prejudice as frivolous and for

failure to state a claim upon which relief may be granted. It is further

       ORDERED that the Plaintiff’s claims against the Defendants Cathy Busa and Barbara

Adamick are SEVERED from this lawsuit and TRANSFERRED to the United States District

Court for the Southern District of Texas, Houston Division, for such other and further

proceedings as that court may deem appropriate. The dismissal and transfer of these claims

shall have no effect on the remaining claims and parties in this lawsuit.

              .    SIGNED this the 27th day of September, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
